Case 2:20-cr-00155-VAP Document 112 Filed 05/03/21 Pagelof1 Page ID #:870

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CRIMINAL MINUTES — GENERAL

 

LACR 19-00642-VAP-1
Case No. LACR 20-00155-VAP Date | 5/3/2021

 

 

 

Present: The Honorable | VirGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE

 

 

 

Interpreter | N/A

 

 

Daniel J. O’Brien (VTC)
Daisy Rojas for Christine Chung Elisa Fernandez (VIC)
(VTC) Myra Ponce (VTC) Judith A. Heinz (VTC)
Mack Jenkins (VTC)
Evan Turgeon (VTC)
Deputy Clerk Court Reporter Assistant U.S. Attorney

 

 

 

U.S.A. v. Defendant(s) | Present | Custody | Bond | Attorneys for Defendant(s) | Present | App. | Ret.

 

Imaad Shah Zuberi David Warrington (VTC)
(VTC) X X x X

 

Ashwin Ram (VTC) X X

 

 

 

 

 

 

 

 

 

. MOTION TO EXTEND THE SURRENDER DATE FILED BY DEFENDANT IMAAS
Proceedings: | gyan ZUuBERI [95]

 

 

Case called. Counsel make their appearances.

For reasons stated on the record, Defendant Imaad Shah Zuberi’s Motion to Extend the
Surrender Date [95], is granted in part. The defendant is ordered to surrender to the institution
designated by the Bureau of Prisons at or before 12 noon, on Friday, June 18, 2021.

Moreover, the parties may address proposed bond modifications; the Government’s request
shall be filed no later than Wednesday, May 5, 2021 and the defense may respond no later than
Friday, May 7, 2021.

The bond is modified immediately to prohibit the defendant from transferring any funds held
in U.S. bank accounts to overseas accounts.

IT IS SO ORDERED.

cc: USPO, PSA, BOP, USM

 

01: 12
Initials of Deputy Clerk: DR

 

Page 1 of 1 CRIMINAL MINUTES — GENERAL

 
